Citation Nr: 1719011	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a colon disability.

2.  Entitlement to an initial compensable rating for hemorrhoids associated with gastroesophageal reflux disease (GERD) and irritable bowel disease (IBS).

3.  Entitlement to an initial compensable rating for an umbilical hernia associated with GERD and IBS.

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s), prior to January 18, 2012 and between May 1, 2012 and February 7, 2017.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971, including service in the Republic of Vietnam from June 1970 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012, July 2012, and January 2014 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in April 2015 when a new and material evidence claim for service connection for a colon disability was reopened and remanded for further development.  Additionally, a claim for whether there was clear and unmistakable error (CUE) in a January 2003 rating decision that failed to grant entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) was denied.  Increased rating claims for hemorrhoids and an umbilical hernia, and entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) prior to January 18, 2012, and since April 30, 2012 were remanded for additional development.  A February 2017 supplemental statement of the case was most recently issued and the case is once again before the Board.  

The Board notes there is an additional issue on appeal that the Veteran has perfected, but is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to a claim for an earlier effective date, prior to February 8, 2017, for the increased 100 percent evaluation of posttraumatic stress disorder (PTSD), the Board declines to take any further action on the issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  This issue will be the subject of a later Board decision as appropriate.

The issues of  entitlement to service connection for a colon disability and entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s), prior to January 18, 2012 and between May 1, 2012 and February 7, 2017 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are no worse than a mild or moderate severity; they have not been large or thrombotic, irreducible, with excessive redundant tissue, or resulted in persistent bleeding with secondary anemia, or fissures. 

2.  The Veteran's umbilical hernia is small and reducible, with no indication for a supporting belt, no abdominal wall weakness, and no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for hemorrhoids associated with GERD and IBS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2016).

2.  The criteria for an initial compensable disability rating for an umbilical hernia associated with GERD and IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, DC 7339 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file include the Veteran's service treatment records, post-service treatment records and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

With respect to his claims for increased ratings for his hemorrhoids and umbilical hernia, the Veteran was afforded VA examinations in December 2013 and February 2017.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoids or umbilical hernia since his most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in April 2015 for further development.  With respect to his increased rating claims, all those actions were accomplished, and there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Hemorrhoids

The Veteran's service-connected hemorrhoids are currently rated as noncompensable under Diagnostic Code 7336.

Under Diagnostic Code 7336, a noncompensable rating applies to mild or moderate hemorrhoids.  A 10 percent rating applies to hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating applies to hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).  The words mild and moderate are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

The Veteran underwent a VA examination in December 2013.  The Veteran was diagnosed with internal or external hemorrhoids.  He reported problems with hemorrhoids for years and that he uses Metamucil to soften his stools and also lidocaine gel.  The Veteran reported that he had no current hemorrhoid problems and that his hemorrhoids were currently asymptomatic.  The VA examiner noted that the Veteran's hemorrhoids were mild or moderate and that the Veteran had reported that his internal hemorrhoids have been treated in in the past with cautery.  An examination at that time reflected no external hemorrhoids, anal fissures or other abnormalities in the rectal/anal area.  A September 2013 colonoscopy revealed no evidence of internal hemorrhoids.  

The Veteran underwent another VA examination in February 2017.  The VA examiner diagnosed the Veteran with internal or external hemorrhoids.  The examiner noted that the available medical records show that the Veteran has internal hemorrhoids with episodes of prolapsing of the hemorrhoidal tissue.  He noted that the Veteran also has a history of irritable bowel syndrome which is characterized mainly by constipation and the Veteran has difficulty passing stool and commonly has to strain to evacuate his bowels.  The Veteran reported often having blood with his stool or at least bright red blood on the tissue paper after he wipes.  The Veteran reported having treatment for these hemorrhoids including laser coagulation of the bleeding sites.  It was also noted that private medical records reflect that the Veteran has had serial treatments for prolapsing internal hemorrhoids.  No physical examination was performed because the Veteran declined.  The Veteran reported he was currently asymptomatic.  The VA examiner noted that previous colonoscopy reports show that there is scar tissue in the rectum from previous hemorrhoidectomies. 

Upon review of this evidence, the Board finds that a compensable rating for hemorrhoids is not warranted at any time.  The medical record does not indicate that the Veteran's hemorrhoids are large or thrombotic, irreducible, or have excessive redundant tissue.  While the Board acknowledges the Veteran's complaints of periodic bleeding in association with his hemorrhoids, the medical record does not indicate that the Veteran has experienced secondary anemia or fissures in association with this bleeding. 

The Board concludes that the preponderance of the evidence is against granting an initial compensable disability rating for the Veteran's hemorrhoid disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Umbilical Hernia

In a January 2014 rating decision, the Veteran was granted service connection for an umbilical hernia.  The Veteran has appealed the noncompensable rating assigned.  

The Veteran underwent a December 2013 VA examination.  The VA examiner noted an umbilical hernia.  The Veteran reported no symptoms related to his umbilical hernia and it was noted that as of the exam date the umbilical hernia had not been surgically repaired.  The VA examiner noted that there was a nickel-sized, non-tender, easily reducible umbilical hernia noted on examination.   No functional impact from his hernia was observed.

The Veteran underwent an additional examination in February 2017.  The VA examiner noted that the Veteran's umbilical hernia protrudes easily and the Veteran reports that he needs to punch it back in about twice a day.  It was noted that this condition does not cause significant discomfort.  The Veteran reported that when he is straining with a bowel movement, the umbilical hernia protrudes.  With respect to his umbilical hernia the VA examiner noted that there is a small palpable defect at the umbilicus consistent with an umbilical hernia.  The Board notes that the VA examiner additionally assessed a ventral hernia exhibited by the Veteran.  The Board notes that because the Veteran is only service connected for an umbilical hernia, the discussion above is only limited to his service-connected umbilical hernia.  The VA examiner noted that there was no functional impact from the Veteran's hernia. 

The medical evidence of record indicates that the Veteran has a small, reducible umbilical hernia.  A belt is not indicated, with respect to his umbilical hernia.  It is not shown or alleged that it has been operated on, i.e., it is preoperative.  It has been rated (apparently by analogy) to 38 C.F.R. § 4.114, Code 7339 (for postoperative ventral hernias).  The Veteran has not been service connected for a ventral hernia. Neither the medical evidence of record nor the Veteran has identified any functional impairment resulting from the umbilical hernia.  As there is no evidence of functional impairment, or other symptomatology consistent with a compensable rating, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the appeal in this matter must be denied.

Other Considerations

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hemorrhoids and umbilical hernia, he has not submitted evidence of unemployability, or claimed to be unemployable due to these service-connected disabilities.  The Board notes that the Veteran was in receipt of a total disability rating due to individual unemployability (TDIU) from June 16, 2001 to January 18, 2012, and is now in receipt of a 100 percent disability rating for his service-connected posttraumatic stress disorder (PTSD), since February 8, 2017.  He was also in receipt of a combined 100 percent schedular rating from January 18, 2012.  The examinations of record do not reflect that the Veteran's hemorrhoids or umbilical hernia impacted his ability to work.  The Board finds that the question of entitlement to TDIU due to these service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

With respect to his increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  A veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings.  As the Veteran has not raised the issue of extraschedular rating due to the combined effects of his service-connected disabilities, and this issue is not raised by the evidence of record, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary. 


ORDER

An initial compensable rating for hemorrhoids associated with GERD and IBS is denied.

An initial compensable rating for an umbilical hernia associated with GERD and IBS is denied.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

Colon Disability-  The Board remanded the Veteran's claim in April 2015 to obtain an additional examination and opinion.  

The February 2017 VA opinion obtained clearly reflects that the Veteran's colon disability complaints of constipation are already considered in his rating for his service-connected irritable bowel syndrome (IBS).  Nevertheless, the VA examiner additionally noted in the VA examination that the Veteran had undergone serial colonoscopies and has had tubular adenomatous polyps removed.  Unfortunately, the etiology of these colon polyps was not addressed.  

While a June 2013 VA opinion briefly addressed the Veteran's polyps, the VA examiner at the time did not address whether they were related to the Veteran's exposure to herbicides.  Additionally, while it was noted that the Veteran's polyp was less likely related to the Veteran's history of pain medication, secondary aggravation was not addressed.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran should be accorded a pertinent VA addendum opinion.  

As a final matter, the Board notes that the claim for entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s), prior to January 18, 2012 and between May 1, 2012 and February 7, 2017  is inextricably intertwined with the pending claim for entitlement to service connection for a colon disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the February 2017 VA examination (or a suitable substitute if this individual is unavailable) for addendum opinions.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following:

a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's colon disability (colon polyps), is related to or had its onset during service, to include his conceded exposure to herbicides. 

b) The examiner must also provide an opinion(s) as to whether it is at least as likely as not (a 50 percent probability or greater) that his colon disability (specifically colon polyps) was caused or aggravated by his service-connected GERD/IBS, hemorrhoids, and/or umbilical hernia.

c) The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his colon disability (colon polyps) was caused or aggravated by pain medications for his service-connected musculoskeletal disabilities.

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a detailed rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his attorney a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


